193 F.2d 1008
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.HEIL BEAUTY SUPPLIES, Inc.
No. 14361.
United States Court of Appeals Eighth Circuit.
January 23, 1952.

Petition to Review Decision of the Tax Court of the United States.
Ellis N. Slack, Acting Asst. Atty. Gen., and L. W. Post, Sp. Asst. to Atty. Gen., for petitioner.
Jerome F. Duggan and Edward A. Dubinsky, St. Louis, Mo., for respondent.
PER CURIAM.


1
Petition to Review Decision of the Tax Court of the United States dismissed, on stipulation of parties.